DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/19/22 has been accepted and entered.  Accordingly, claims 1, 13, 15, 18-23, 25, 27, and 29-30 have been amended.
Claims 1-30 are pending in this application. 

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that Falahati et al. does not teach “selecting a contention window size for performing one or more subsequent transmission based at least in part on the feedback response and the transmission type” because a “priority class” of Falahati et al. is not same as the “transmission type” recited in independent claim (page 11).  Examiner respectfully disagrees with the Applicant. 
Applicant argues that “the priority of a transmission is not the same as the ‘transmission type’ of the transmission because, as is well understood in the art, there may be different priority transmission occurring for any given transmission type, e.g., a unicast transmission type may include high priority unicast traffic and low priority unicast traffic” (page 12).  It is agreed that the unicast transmission includes high priority unicast traffic and low priority unicast traffic.  However, claim does not specify what “transmission type” means, and reading “priority class” as “transmission type” does not contradicts with other limitations of the claim.  Therefore, “priority class” that categorizes the data that is being transmitted indicates “transmission type” under broadest reasonable interpretation.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., priority class is not transmission type since transmission type indicates e.g., unicast) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Applicant’s argument that “priority class” cannot be read as “transmission type” is not persuasive. 

Secondly, Applicant argues that Zhang et al. does not teach “selecting a contention window size for performing one or more subsequent transmission based at least in part on the feedback response and the transmission type” because “for at least one unicast transmission” of Zhang et al. is not same as “determining the contention window size based on ‘the transmission type’ of the ‘first transmission’” (page 12).  Examiner respectfully disagrees with the Applicant.
Zhang et al. teaches that the types of transmissions include unicast transmissions, multipoint transmission, broadcast transmissions, or multicast transmissions (Abstract).  Furthermore, Zhang et al. teaches that the unicast transmission is multiplexed with at least one broadcast transmission or multicast transmission (par [0198]; FIG. 17).  That indicates the transmission type is 1) unicast transmission multiplexed with broadcast transmission or 2) unicast transmission multiplexed with multicast transmission.  Further, Zhang et al. teaches that a contention window size is determined for a first broadcast transmission or a first multicast transmission based on ACKs or NAKs identified for the at least one unicast transmission multiplexed with either broadcast transmission or multicast transmission, i.e., transmission type.  Therefore, Zhang et al. teaches “selecting a contention window size for performing one or more subsequent transmission based at least in part on the feedback response and the transmission type”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falahati et al. (U.S. Patent Application Publication No. 2019/0215866).

Regarding Claim 1, Falahati et al. discloses 1A method for wireless communication at a transmitting device (Falahati et al. discloses methods and apparatus for signaling and management of listen-before-talk (LBT) parameters for sounding reference signal transmission in unlicensed spectrum (par [0001])), 2comprising: 3performing a first transmission to one or more receiving devices (Falahati et al. discloses that a wireless device performs LBT procedures before transmitting in the uplink wherein a first LBT procedure is performed using a first contention window size and a first priority class for a first uplink transmission in unlicensed spectrum (par [0083][0101]; FIG. 7); the first uplink transmission comprises an acknowledged  transmission, such as a PUSCH transmission (par [0083])) , the first 4transmission associated with a transmission type (Falahati et al. discloses that a wireless device performs LBT procedures before transmitting in the uplink wherein a first LBT procedure is performed using a first contention window size and a first priority class for a first uplink transmission in unlicensed spectrum (par [0083][0101]; FIG. 7); Category 4 LBT procedures for the acknowledged (e.g., PUSCH) and unacknowledged (e.g., SRS-only) transmissions are sent using the same priority class (par [0095]), indicating that the priority class is associated with transmission type); 5determining a feedback response for the first transmission based on 6monitoring for feedback messages from the one or more receiving devices in response to the 7first transmission (Falahati et al. discloses that the wireless device receives an acknowledgement for the first uplink transmission (par [0083])); 8selecting a contention window size for performing one or more subsequent 9transmissions based at least in part on the feedback response and the transmission type (Falahati et al. discloses the wireless device modifies a second contention window size based on the received acknowledgement for the first uplink transmission and the second priority class (par [0083])); and 10performing the one or more subsequent transmissions in accordance with a 11clear channel assessment procedure using the contention window size (Falahati et al. teaches that the wireless device performs a second LBT procedure using the second contention window size and the second priority class for a third uplink transmission in unlicensed spectrum (par [0085])).  

Regarding Claims 23, Claims 23 are directed to apparatus claims and they/it do/does not teach or further define over the limitations recited in claims 1.   Therefore, claims 23are also rejected for similar reasons set forth in claims 1.

claims 1-3, 9, 17, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application Publication No. 2017/0079010).

Regarding Claim 1, Zhang et al. discloses 1A method for wireless communication at a transmitting device (Zhang et al. discloses wireless communication systems, and to techniques for contending for access to channels of a shared radio frequency spectrum band for multipoint transmissions (par [0003]; FIG. 2)), 2comprising: 3performing a first transmission to one or more receiving devices (Zhang et al. discloses that a first broadcast transmission or first multicast transmission is targeted for a first plurality of UEs (par [0200]; FIGS. 17, 18)) , the first 4transmission associated with a transmission type (Zhang et al. discloses that the first broadcast transmission or the first multicast transmission includes a MBSFN transmission (par [0203]); base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast or multicast transmission (par [0097])); 5determining a feedback response for the first transmission based on 6monitoring for feedback messages from the one or more receiving devices in response to the 7first transmission (Zhang et al. discloses that at least one of ACKs or NACKs received for the at least one unicast transmission is identified (par [0200]; Step 1710 of FIG. 17; FIG. 18)); 8selecting a contention window size for performing one or more subsequent 9transmissions based at least in part on the feedback response and the transmission type (Zhang et al. discloses that a contention window size for the first broadcast transmission or a first multicast transmission on the at least one channel of the shared radio frequency spectrum band is determined (par [0200]; FIG. 17 and Step 1830 of FIG. 18); base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast or multicast transmission, and determines the size of a contention window based at least in part on the reception statuses received for the at least one unicast transmission (par [0097])); and 10performing the one or more subsequent transmissions in accordance with a 11clear channel assessment procedure using the selected contention window size (Zhang et al. discloses that the contention for access to the at least one channel of the shared radio frequency spectrum band for the second broadcast transmission is performed based at least in part on the determined contention window size).  

Regarding Claim 2, Zhang et al. discloses wherein the transmission type comprises a 2connectionless-based groupcast transmission type (Zhang et al. discloses a wireless communication system (par [0003]); ACKs or NAKs are not transmitted or received for multipoint transmissions (e.g., broadcast, multicast transmission)(par [0009]); the first multipoint transmission is targeted for a first plurality of UEs (FIGS. 17, 18)), further comprising: 3determining that no feedback messages were received from the one or more 4receiving devices for the first transmission (Zhang et al. discloses that multipoint transmission is transmitted on at least one channel of a shared radio frequency spectrum band (par [0209]; FIGS. 17, 18); ACKs or NAKs are not transmitted or received for multipoint transmissions (e.g., broadcast, multicast transmission)(par [0009])); 5determining that a second transmission was multiplexed with the first 6transmission during a same slot, the second transmission associated with a different 7transmission type (Zhang et al. discloses the first broadcast transmission or the first multicast transmission are multiplexed with unicast transmission (par [0097])); and 8selecting, based at least in part on receiving at least one feedback message for 9the second transmission, the contention window size for performing the one or more 10subsequent transmissions (Zhang et al. discloses that a base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the multipoint transmission and determine the size of a contention window based at least in part on the reception statuses received for the at least one unicast transmission (par [0097])).

Regarding Claim 13, Zhang et al. discloses The method of claim 1, and further, Zhang et al. discloses wherein the transmission type comprises a 2connectionless-based groupcast transmission type (Zhang et al. discloses that at least one channel of a shared radio frequency spectrum band is contended for the purpose of transmitting a first multipoint transmission (par [0091]; FIGS. 3, 17)), further comprising: 3determining that no feedback messages were received from the one or more 4receiving devices (Zhang et al. discloses that the base station transmits the first broadcast transmission or first multicast transmission to a first set of UEs (par [0093]); contention for access to at least the first channel for transmitting the second broadcast transmission or second multicast transmission is performed during a second contention window (par [0093]); ACKs or NAKs are not currently transmitted for broadcast transmissions or multicast transmissions (par [0090]), indicating that no feedback messages were received is determined); 5determining that no second transmission types were multiplexed with the first transmission during a same slot (Zhang et al. discloses contention for access to at least the first channel for transmitting the second broadcast transmission or second multicast transmission is performed during a second contention window (par [0093]; FIG. 3)); and maintaining, based at least in part on no feedback messages and no second 8transmission types being multiplexed with the first transmission during the same slot, the 9contention window size for performing the one or more subsequent transmissions (Zhang et al. discloses that the contention for access to at least the first channel for transmitting the second broadcast transmission or second multicast transmission is performed during a second contention window having a second contention window size (par [0093]); the second contention window size is same compared to the first contention window size (par [0093])). 

Regarding Claim 19, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches wherein the transmission type comprises a 2unicast transmission type (Zhang et al. teaches a unicast transmission is made on a second channel (par [0095]; FIG. 3)), further comprising: 3determining that no feedback messages were received or that a negative-4acknowledgement feedback message was received (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission (par [0097])); and 5increasing, based at least in part on the no feedback messages or the negative- 6acknowledgement feedback message, the contention window size for performing the one or 7more subsequent transmissions (Zhang et al. teaches that the contention window size is increased upon receiving one or more NAKs for a unicast transmission (par [0089])).  

Regarding Claim 117, Zhang et al. discloses The method of claim 1, and further, Zhang et al. discloses wherein the transmission type comprises a 2connection-based groupcast transmission type (Zhang et al. discloses that at least one channel of a shared radio frequency spectrum band is contended for the purpose of transmitting a first multipoint transmission (par [0091]; FIGS. 3, 17)), further comprising: 3determining that no acknowledgement feedback messages were received from 4the one or more receiving devices (Zhang et al. discloses that the base station transmits the first broadcast transmission or first multicast transmission to a first set of UEs (par [0093]); contention for access to at least the first channel for transmitting the second broadcast transmission or second multicast transmission is performed during a second contention window (par [0093]); ACKs or NAKs are not currently transmitted for broadcast transmissions or multicast transmissions (par [0090]), indicating that no feedback messages were received is determined); and 5increasing, based at least in part on no acknowledgement feedback messages, 6the contention window size for performing the one or more subsequent transmissions (Zhang et al. discloses that the contention for access to at least the first channel for transmitting the second broadcast transmission or second multicast transmission is performed during a second contention window having a second contention window size (par [0093]); the second contention window size is different compared to the first contention window size (par [0093])[NOTE: Different size indicate increase]).  

Regarding Claim 121, Zhang et al. discloses The method of claim 1, and further, Zhang et al. discloses wherein the transmission type comprises 2mixed transmission types (Zhang et al. teaches that the first broadcast transmission or first multicast transmission and the second broadcast transmission or second multicast transmission are multiplexed with one or more unicast transmission (par [0095]; FIGS. 3, 17)), further comprising: 3determining that no feedback messages were received from the one or more 4receiving devices (Zhang et al. discloses that the base station transmits the first broadcast transmission or first multicast transmission to a first set of UEs (par [0093]); contention for access to at least the first channel for transmitting the second broadcast transmission or second multicast transmission is performed during a second contention window (par [0093]); ACKs or NAKs are not currently transmitted for broadcast transmissions or multicast transmissions (par [0090]), indicating that no feedback messages were received is determined); and 5maintaining, based at least in part on the no feedback messages, the contention 6 window size for performing the one or more subsequent transmissions (Zhang et al. discloses that the contention for access to at least the first channel for transmitting the second broadcast transmission or second multicast transmission is performed during a second contention window having a second contention window size (par [0093]); the second contention window size is same compared to the first contention window size (par [0093])).  

Regarding Claim 122, Zhang et al. discloses The method of claim 21, and further, Zhang et al. discloses wherein the mixed transmission types 2comprise a unicast transmission type, a connection-based groupcast transmission type, a 3connectionless-based groupcast transmission type, or a combination thereof (Zhang et al. teaches that the first broadcast transmission or first multicast transmission and the second broadcast transmission or second multicast transmission are multiplexed with one or more unicast transmission (par [0095]; FIGS. 3, 17)).  

Regarding Claims 23-25, Claims 23-25 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1-3.   Therefore, claims 23-25 are also rejected for similar reasons set forth in claims 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14-15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2017/0079010) and further in view of Noh et al. (U.S. Patent Application Publication No. 2017/0079013).

Regarding Claim 14, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches wherein the transmission type comprises a 2connectionless-based groupcast transmission type (Zhang et al. teaches that at least one channel of a shared radio frequency spectrum band is contended for the purpose of transmitting a first multipoint transmission (par [0091]; FIGS. 3, 17)), further comprising: 3determining that at least one negative-acknowledgement feedback message 4was received from the one or more receiving devices (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast transmission or first multicast transmission (par [0097]); and 5resetting, based at least in part on the at least one negative-acknowledgement 6feedback message, the contention window size for performing the one or more subsequent 7transmissions (Zhang et al. teaches that the size of a contention window is determined based at least in part on the reception statuses (e.g., at least one of ACKs or NAKs) received for the at least one unicast transmission (par [0097])).  
	By teaching that the size of a contention is determined as noted above, it is obvious that the contention window size is reset.  However, Zhang et al. does not explicitly teach and 5resetting, based at least in part on the at least one negative-acknowledgement 6feedback message, the contention window size for performing the one or more subsequent 7transmissions. Noh et al. teaches such a limitation. 
	Noh et al. is directed to method, apparatus, and system for channel access in unlicensed band.  More specifically, Noh teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is less than the reference value, the contention window size is reset to a minimum value (par [0009]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is reset, as taught by Noh et al.  The modification would have allowed the system to efficiently transmit a signal in unlicensed band (see Noh et al., par [0027]). 

Regarding Claim 114, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches wherein the transmission type comprises a 2connection-based groupcast transmission type (Zhang et al. teaches that at least one channel of a shared radio frequency spectrum band is contended for the purpose of transmitting a first multipoint transmission (par [0091]; FIGS. 3, 17)), further comprising: 3determining that at least one acknowledgement feedback message, at least one 4negative-acknowledgement feedback message, or both, were received from the one or more 5receiving devices (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast transmission or first multicast transmission (par [0097])). 
However, Zhang et al. does not explicitly teach 6determining that a ratio of acknowledgement feedback messages, negative- 7acknowledgement messages, or both, to an expected feedback message count fails to satisfy a 8threshold; and 9increasing, based at least in part on the ratio failing to satisfy the threshold, the 10contention window size for performing the one or more subsequent transmissions.  Noh et al. teaches such a limitation. 
Noh et al. is directed to method, apparatus, and system for channel access in unlicensed band.  More specifically, Noh teaches determining that a ratio of acknowledgement feedback messages, negative- 7acknowledgement messages, or both, to an expected feedback message count fails to satisfy a 8threshold (Noh teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention window size becomes larger than a previous value (par [0009])); and 9increasing, based at least in part on the ratio failing to satisfy the threshold, the 10contention window size for performing the one or more subsequent transmissions (Noh teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention window size becomes larger than a previous value (par [0009])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is increased, as taught by Noh et al.  The modification would have allowed the system to efficiently transmit a signal in unlicensed band (see Noh et al., par [0027]). 

Regarding Claim 115, the combined teachings of Zhang et al. and Noh et al. teach The method of claim 14, and further, the references teach further comprising: 2applying a weighting factor to each received negative-acknowledgement 3feedback message to obtain a discounted negative-acknowledgement feedback messages (Noh et al. teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention window size becomes larger than a previous value (par [0009]), indicating that the weighting factor 1 is applied to negative acknowledgement to be counted as 1), 4wherein determining that the ratio satisfies the threshold is based at least in part on the 5acknowledgement feedback messages and the discounted negative-acknowledgement 6feedback messages (Noh et al. teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is equal to or more than a reference value, the contention window size becomes larger than a previous value (par [0009]), indicating that the negative acknowledgement is compared with the positive acknowledgement to determine whether the reference value is satisfied).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that a ratio satisfies the threshold is based at least in part on the 5acknowledgement feedback message and the discounted negative-acknowledgement 6feedback messages is determined, as taught by Noh et al.  The modification would have allowed the system to efficiently transmit a signal in unlicensed band (see Noh et al., par [0027]). 

Regarding Claim 26, Claim 26 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 4.   Therefore, claim 26 is also rejected for similar reasons set forth in claim 4.

Claims 5-6, 8, 10, 12, 16, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2017/0079010) and further in view of Falahati et al. (U.S. Patent Application Publication No. 2019/0215866).

Regarding Claim 15, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches wherein the transmission type comprises a 2unicast transmission type (Zhang et al. teaches a unicast transmission is made on a second channel (par [0095]; FIG. 3)), further comprising: 3determining that at least one feedback message was received (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission (par [0097])); and 4resetting, based at least in part on the at least one feedback message, the 5contention window size for performing the one or more subsequent transmissions (Zhang et al. teaches that the size of a contention window is determined based at least in part on the reception statuses received for the at least one unicast transmission (par [0097])).  
	Although teaching that the contention window size is determined as noted above, Zhang et al. does not explicitly teach and 4resetting, based at least in part on the at least one feedback message, the 5contention window size for performing the one or more subsequent transmissions.  Falahati et al. teaches such a limitation. 
	Falahati et al. is directed to LBT parameters for SRS transmission.  More specifically, Falahati et al. teaches that a second contention window size is reset according to the second priority when the acknowledgement for the first uplink transmission is a positive acknowledgment (par [0035]).  The first uplink transmission comprises a PUSCH transmission (par [0041]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is reset based at least on the at least one feedback message, as taught by Falahati et al.  The modification would have allowed the system to adjust the contention window size to handle the collision (see Falahati et al., par [0030]). 

Regarding Claim 16, the combined teachings of Zhang et al. and Falahati et al. teach The method of claim 5, and further, the references teach wherein the at least one feedback message 2comprises at least one negative-acknowledgement feedback message, at least one 3acknowledgement feedback message, or both (Falahati et al. teaches that a second contention window size is reset according to the second priority when the acknowledgement for the first uplink transmission is a positive acknowledgment (par [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the at leat one feedback message comprises at least one negative-acknowledgement feedback message, at least one acknowledgement feedback message, or both, as taught by Falahati et al.  The modification would have allowed the system to adjust the contention window size to handle the collision (see Falahati et al., par [0030]). 

Regarding Claim 18, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches wherein the transmission type comprises a 2unicast transmission type (Zhang et al. teaches a unicast transmission is made on a second channel (par [0095]; FIG. 3)), further comprising: 3determining that at least one acknowledgement feedback message was 4received (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission (par [0097])); and 5resetting, based at least in part on the at least one acknowledgement feedback message, the contention window size for performing the one or more subsequent transmissions (Zhang et al. teaches that the size of a contention window is determined based at least in part on the reception statuses received for the at least one unicast transmission (par [0097])).  
	Although teaching that the contention window size is determined as noted above, Zhang et al. does not explicitly teach and 5resetting, based at least in part on the at least one acknowledgement feedback message, the contention window size for performing the one or more subsequent transmissions.   Falahati et al. teaches such a limitation. 
	Falahati et al. is directed to LBT parameters for SRS transmission.  More specifically, Falahati et al. teaches that a second contention window size is reset according to the second priority when the acknowledgement for the first uplink transmission is a positive acknowledgment (par [0035]).  The first uplink transmission comprises a PUSCH transmission (par [0041]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is reset based at least on the at least one feedback message, as taught by Falahati et al.  The modification would have allowed the system to adjust the contention window size to handle the collision (see Falahati et al., par [0030]). 

Regarding Claim 110, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches  wherein the transmission type comprises a 2connection-based groupcast transmission type (Zhang et al. teaches that at least one channel of a shared radio frequency spectrum band is contended for the purpose of transmitting a first multipoint transmission (par [0091]; FIGS. 3, 17)), further comprising: 3determining that at least one acknowledgement feedback message, at least one 4negative-acknowledgement feedback message, or both, were received from the one or more 5receiving devices (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast transmission or first multicast transmission (par [0097])); and 6resetting, based at least in part on the at least one acknowledgement feedback 7message, the at least one negative-acknowledgement feedback message, or both, the 8contention window size for performing the one or more subsequent transmissions (Zhang et al. teaches that the size of a contention window is determined based at least in part on the reception statuses (e.g., at least one of ACKs or NAKs) received for the at least one unicast transmission (par [0097])). 
 Although teaching that the contention window size is determined as noted above, Zhang et al. does not explicitly teach and 6resetting, based at least in part on the at least one acknowledgement feedback 7message, the at least one negative-acknowledgement feedback message, or both, the 8contention window size for performing the one or more subsequent transmissions.   Falahati et al. teaches such a limitation. 
	Falahati et al. is directed to LBT parameters for SRS transmission.  More specifically, Falahati et al. teaches that a second contention window size is reset according to the second priority when the acknowledgement for the first uplink transmission is a positive acknowledgment (par [0035]).  The first uplink transmission comprises a PUSCH transmission (par [0041]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is reset based on at least one acknowledgement feedback message, as taught by Falahati et al.  The modification would have allowed the system to adjust the contention window size to handle the collision (see Falahati et al., par [0030]). 

Regarding Claim 112, Zhang et al. teaches The method of claim 1, wherein the transmission type comprises a 2connection-based groupcast transmission type (Zhang et al. teaches that at least one channel of a shared radio frequency spectrum band is contended for the purpose of transmitting a first multipoint transmission (par [0091]; FIGS. 3, 17)), further comprising: 3determining that at least one acknowledgement feedback message, at least one 4negative-acknowledgement feedback message, or both, were received from the one or more 5receiving devices (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast transmission or first multicast transmission (par [0097])); 6determining that a ratio of acknowledgement feedback messages, negative- 7acknowledgement messages, or both, to an expected feedback message count satisfies a 8threshold (Zhang et al. teaches that the contention window size is increased upon receiving one or more NAKs for a unicast transmission or more than a threshold number of NAKs for the unicast transmission (par [0089]), indicating determination); and 9resetting, based at least in part on the ratio satisfying the threshold, the 10contention window size for performing the one or more subsequent transmissions (Zhang et al. teaches that the contention window size is increased upon receiving one or more NAKs for a unicast transmission or more than a threshold number of NAKs for the unicast transmission (par [0089]))).  
Although teaching that the contention window size is determined as noted above, Zhang et al. does not explicitly teach and 9resetting, based at least in part on the ratio satisfying the threshold, the 10contention window size for performing the one or more subsequent transmissions.   Falahati et al. teaches such a limitation. 
	Falahati et al. is directed to LBT parameters for SRS transmission.  More specifically, Falahati et al. teaches that a second contention window size is reset according to the second priority when the acknowledgement for the first uplink transmission is a positive acknowledgment (par [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is reset based on at least in part on the ratio satisfying the threshold, as taught by Falahati et al.  The modification would have allowed the system to adjust the contention window size to handle the collision (see Falahati et al., par [0030]). 

Regarding Claim 116, Zhang et al. teaches The method of claim 1, Zhang et al. teaches wherein the transmission type comprises a 2connection-based groupcast transmission type (Zhang et al. teaches that at least one channel of a shared radio frequency spectrum band is contended for the purpose of transmitting a first multipoint transmission (par [0091]; FIGS. 3, 17)), further comprising: 3determining that at least one acknowledgement feedback message was 4received from the one or more receiving devices (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast transmission or first multicast transmission (par [0097])); and 5resetting, based at least in part on the at least one acknowledgement feedback message, the contention window size for performing the one or more subsequent transmission (Zhang et al. teaches that the size of a contention window is determined based at least in part on the reception statuses received for the at least one unicast transmission (par [0097])). 
Although teaching that the contention window size is determined as noted above, Zhang et al. does not explicitly teach and 5resetting, based at least in part on the at least one acknowledgement feedback message, the contention window size for performing the one or more subsequent transmission.   Falahati et al. teaches such a limitation. 
	Falahati et al. is directed to LBT parameters for SRS transmission.  More specifically, Falahati et al. teaches that a second contention window size is reset according to the second priority when the acknowledgement for the first uplink transmission is a positive acknowledgment (par [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is reset based at least in part on the at least one acknowledgement feedback message, as taught by Falahati et al.  The modification would have allowed the system to adjust the contention window size to handle the collision (see Falahati et al., par [0030]). 

Regarding Claims 27-28 and 30, Claims 27-28 and 30 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 5-6 and 8.   Therefore, claims 27-28 and 30 are also rejected for similar reasons set forth in claims 5-6 and 8.

Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2017/0079010) and further in view of Zhang et al. (U.S. Patent Application Publication No. 2020/0404708)(hereinafter referred to as  Zhang ‘708).

Regarding Claim 17, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches wherein the transmission type comprises a 2unicast transmission type (Zhang et al. teaches a unicast transmission is made on a second channel (par [0095]; FIG. 3)), further comprising: 3determining that no feedback messages were received (Zhang et al. teaches that the base station identifies reception statuses (e.g., at least one of ACKs or NAKs) received for at least one unicast transmission multiplexed with the first broadcast transmission or first multicast transmission (par [0097])); and 4increasing, based at least in part on the no feedback messages, the contention 5window size for performing the one or more subsequent transmissions (Zhang et al. teaches that the size of a contention window is determined based at least in part on the reception statuses (e.g., at least one of ACKs or NAKs) received for the at least one unicast transmission (par [0097])).  
	However, Zhang et al. does not explicitly teach and 4increasing, based at least in part on the no feedback messages, the contention 5window size for performing the one or more subsequent transmissions.  Zhang ‘708 teaches such a limitation. 
	Zhang ‘708 is directed to channel access mechanism for random access channel in unlicensed spectrum.  More specifically, Zhang ‘708 teaches that if there is no response from a base station when a predefined period of time has elapsed after UL transmission, the UE assumes that the contention window size is insufficient and sets a contention window size for a next UL transmission at a higher level not exceeding CWmax (par [0154]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is increased, as taught by Zhang ‘708.  The modification would have allowed the system to provide sufficient sized contention window (see Zhang ‘708, par [0154]). 

Regarding Claim 29, Claim 29 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 7.   Therefore, claim 29 is also rejected for similar reasons set forth in claim 7.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2017/0079010), Falahati et al. (U.S. Patent Application Publication No. 2019/0215866), and further in view of Noh et al. (U.S. Patent Application Publication No. 2017/0079013).

Regarding Claim 111, the combined teachings of Zhang et al. and Falahati et al. teach The method of claim 10, however, the references do not explicitly teach further comprising: 2applying a weighting factor to one or more negative-acknowledgement 3feedback messages received from the one or more receiving devices, wherein resetting the 4contention window size for performing the one or more subsequent transmissions based at 5least in part on the weighting factor.  Noh et al. teaches such a limitation. 
	Noh et al. is directed to method, apparatus, and system for channel access in unlicensed band.  More specifically, Noh teaches 2applying a weighting factor to one or more negative-acknowledgement 3feedback messages received from the one or more receiving devices (Noh et al. teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is less than the reference value, the contention window size is reset to a minimum value (par [0009])), wherein resetting the 4contention window size for performing the one or more subsequent transmissions based at 5least in part on the weighting factor (Noh et al. teaches when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is less than the reference value, the contention window size is reset to a minimum value (par [0009]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. and Falahati et al. so that the contention window size for performing the one or more subsequent transmissions is reset, as taught by Noh et al.  The modification would have allowed the system to efficiently transmit a signal in unlicensed band (see Noh et al., par [0027]). 

Regarding Claim 113, the combined teachings of Zhang et al. and Falahati et al. teach The method of claim 12, however, the references do not explicitly teach further comprising: 2applying a weighting factor to each received negative-acknowledgement 3feedback message to obtain a discounted negative-acknowledgement feedback messages, 4wherein determining that the ratio satisfies the threshold is based at least in part on the 5acknowledgement feedback message and the discounted negative-acknowledgement 6feedback messages.  Noh et al. teaches such a limitation. 
	Noh et al. is directed to method, apparatus, and system for channel access in unlicensed band.  More specifically, Noh teaches applying a weighting factor to each received negative-acknowledgement 3feedback message to obtain a discounted negative-acknowledgement feedback messages (Noh et al. teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is less than the reference value, the contention window size is reset to a minimum value (par [0009]), indicating that the weighting factor 1 is applied to negative acknowledgement to be counted as 1), 4wherein determining that a ratio satisfies the threshold is based at least in part on the 5acknowledgement feedback message and the discounted negative-acknowledgement 6feedback messages (Noh et al. teaches that when a ratio of negative acknowledgement among the plurality of HARQ-ACK responses is less than the reference value, the contention window size is reset to a minimum value (par [0009]), indicating that the negative acknowledgement is compared with the positive acknowledgement to determine whether the reference value is satisfied).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. and Falahati et al. so that a ratio satisfies the threshold is based at least in part on the 5acknowledgement feedback message and the discounted negative-acknowledgement 6feedback messages is determined, as taught by Noh et al.  The modification would have allowed the system to efficiently transmit a signal in unlicensed band (see Noh et al., par [0027]). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication No. 2017/0079010), Falahati et al. (U.S. Patent Application Publication No. 2019/0215866), and further in view of Yerramalli et al. (U.S. Patent Application Publication No. 2018/0027590).

Regarding Claim 118, Zhang et al. teaches The method of claim 1, and further, Zhang et al. teaches wherein the transmission type comprises 2mixed transmission types (Zhang et al. teaches that the first broadcast transmission or first multicast transmission and the second broadcast transmission or second multicast transmission are multiplexed with one or more unicast transmission (par [0095]; FIGS. 3, 17)), further comprising: 3determining, for one or more transmission types of the mixed transmission 4types, that at least one acknowledgement feedback message was received from the one or 5more receiving devices (Zhang et al. teaches at least one of ACKs or NAKs is received for the at least one unicast transmission is identified (par [0199]; FIG. 17)); 6and 9resetting, based at least in part on the weighted acknowledgement metric 10satisfying a threshold, the contention window size for performing the one or more subsequent 11transmissions (Zhang et al. teaches that a contention window size is determined based at least in part on the ACKs or NAKs identified for the at least one unicast transmission (par [0200]; FIG. 17); contention window size is increased upon receiving more than a threshold number of NAKs (par [0089])).  
Although teaching that the contention window size is determined as noted above, Zhang et al. does not explicitly teach and 9resetting, based at least in part on the weighted acknowledgement metric 10satisfying a threshold, the contention window size for performing the one or more subsequent 11transmissions.   Falahati et al. teaches such a limitation. 
	Falahati et al. is directed to LBT parameters for SRS transmission.  More specifically, Falahati et al. teaches that a second contention window size is reset according to the second priority when the acknowledgement for the first uplink transmission is a positive acknowledgment (par [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. so that the contention window size for performing the one or more subsequent transmissions is reset, as taught by Falahati et al.  The modification would have allowed the system to adjust the contention window size to handle the collision (see Falahati et al., par [0030]). 
However, the references do not explicitly teach applying, based at least in part on the transmission type of the mixed 7transmission type, a weighting factor to each acknowledgement feedback message to obtain a 8weighted acknowledgement metric.  Yerramalli et al. teaches such a limitation. 
Yerramalli et al. is directed to latency reduction techniques for LTE transmission in unlicensed spectrum.  More specifically, Yerramalli et al. teaches that the size of the contention window is updated by applying a first weight factor to each acknowledgement-related message received for the ULL data and by applying a second weighting factor to each acknowledgement-related message received for the regular data (par [0144]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. and Falahati et al. so that a weight factor to each acknowledgment feedback message is applied to obtain a weighted acknowledgement metric, as taught by Yerramalli et al.  The modification would have allowed the system to reduce transmission latency in unlicensed spectrum (see Yerramalli et al., par [0030]). 

Regarding Claim 119, the combined teachings of Zhang et al., Falahati et al., and Yerramalli et al. teach The method of claim 18, and further, the references teach wherein each transmission type of the mixed 2transmission types is associated with a same weighting factor or with different weighting 3factors (Yerramalli et al. teaches that the first weighting factor have a different value than the second weighting factor (par [0144])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al. and Falahati et al. so that each transmission type of the mixed transmission type is associated with a same weighting factor or with different weighting factors, as taught by Yerramalli et al.  The modification would have allowed the system to reduce transmission latency in unlicensed spectrum (see Yerramalli et al., par [0030]). 

Regarding Claim 120, the combined teachings of Zhang et al., Falahati et al., and Yerramalli et al. teach The method of claim 18, and further, the references teach wherein the mixed transmission types 2comprise a unicast transmission type, a connection-based groupcast transmission type, a 3connectionless-based groupcast transmission type, or a combination thereof (Zhang et al. teaches that the first broadcast transmission or first multicast transmission and the second broadcast transmission or second multicast transmission are multiplexed with one or more unicast transmission (par [0095]; FIGS. 3, 17)).  

	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414